Case 2:18-cv-09543-JFW-SS Document 167 Filed 04/24/20 Page 1 of 1 Page ID #:2129



    1 L. LEE PHILLIPS (SBN: 35694)
      lphillips@manatt.com
    2 JOHN M. GATTI (SBN: 138492)
      jgatti@manatt.com
    3
      ERIC CUSTER (SBN: 166533)
    4 ecuster@manatt.com
      MANATT, PHELPS & PHILLIPS, LLP
    5 11355 West Olympic Boulevard
      Los Angeles, California 90064-1614
    6 Telephone:    (310) 312-4000
    7 Facsimile:    (310) 312-4224

    8 MARK S. LEE (SBN: 94103)
      mark.lee@rimonlaw.com
    9 RIMON, P.C.
      2029 Century Park East, Suite 400N
   10 Los Angeles, CA 90067
      Telephone/Facsimile: (310)361-5776
   11
      Attorneys for Plaintiff STEPHEN PERRY                                                   JS-6
   12
                                  UNITED STATES DISTRICT COURT
   13
                                 CENTRAL DISTRICT OF CALIFORNIA
   14

   15 STEPHEN PERRY, an individual,                       Case No.: 2:18-cv-09543-JFW-SSx
   16                 Plaintiff                           DISMISSAL OF ACTION WITH
               v.                                         PREJUDICE
   17
        PHIL BROWN, an individual,
   18

   19                 Defendants

   20          Pursuant to the concurrently filed stipulation of the parties and for good cause shown, it is
   21 ordered, adjudged, and decreed as follows:

   22                             DISMISSAL OF ACTIONWITH PREJUDICE
   23         IT IS ORDERED, ADJUDGED AND DECREED that pursuant to the settlement of the
   24 parties, Perry’s First Amended Complaint herein is dismissed with prejudice, with each party to be

   25 responsible for his own fees and costs incurred herein.

   26

   27 Dated: April 24, 2020                          _________________________________
                                                     HONORABLE JOHN F. WALTER
   28                                                UNITED STATES DISTRICT JUDGE

                                                        -1-
